Title: To Thomas Jefferson from Madame d’Enville, 19 September 1789
From: Enville (Anville, Danville), Louise Elisabeth de La Rochefoucauld, Duchesse d’
To: Jefferson, Thomas



La Rocheguyon ce 19 7bre 1789.

Vous partez, Monsieur, et je n’aurai pas le plaisir de vous dire adieu et de causer un moment avec vous. La confiance que j’ai en vos lumières me fait passionnément desirer de savoir votre opinion présente. Vous nous laissez encore dans un grand trouble, il est vrai que le pain en est la première et la plus grande cause; le peuple assuré de sa Subsistance seroit surement plus tranquille.
Mon fils, qui est arrivé ici ce matin pour nous faire une très courte Visite m’a dit que Vous vous embarquiez incessament; si c’étoit au Havre, je vous prierois avec instance de prendre une auberge ici; vous ne pouvez pas arriver en un jour au port; vous prendriez la route de Mantes à La Rocheguyon où vous coucheriez; vous épargneriez une lieüe de Paris à Vernon; vous partiriez le lendemain à cinq ou Six heures et vous arriveriez à sept ou huit du Soir au Havre; si cet arrangement vous convient aussi bien qu’à moi j’en serai d’autant plus satisfaite que je pourrai vous renouveller, Monsieur, l’assurance des Sentimens avec lesquels j’ai l’honneur d’être Votre très humble et très obéissante servante,

Larochefoucauld d’enville

